Citation Nr: 1219406	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-17 816	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 2005, for the apportionment of the Veteran's VA disability compensation benefits.

2.  The propriety of the discontinuation of the appellant's apportionment of the Veteran's VA disability compensation benefits, effective November 1, 2006.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is the former spouse of a Veteran who served on active duty from January 1976 to March 1977. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2006, May 2008, and March 2009 decisional letters of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The July 2006 decisional letter determined that the appellant was entitled to an apportionment of the Veteran's VA disability compensation benefits, effective June 1, 2005.  The May 2008 decisional letter determined that the appellant was no longer entitled to an apportionment of the Veteran's VA disability compensation benefits, effective August 18, 2007.  A March 2009 decisional letter readjudicated the claim after additional evidence was received and determined that the appellant's entitlement to apportionment benefits terminated on November 1, 2006.  

In April 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

As a preliminary matter, it is noted that appellate review is generally initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In June 2008, the appellant submitted a timely NOD with the May 2008 determination that she was no longer entitled to an apportionment of the Veteran's VA disability compensation benefits.  However, subsequent to the February 2009 SOC addressing this matter, she submitted a substantive appeal in which she essentially limited her appeal to the claim for an earlier effective date for her apportionment of the Veteran's VA disability compensation benefits.  See February 2009 VA Form 9, substantive appeal.  Nevertheless, at the April 2011 Travel Board hearing, the appellant provided testimony/argument related to the propriety of the discontinuation of her apportionment of the Veteran's VA disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that the Board is not deprived of jurisdiction in the absence of a timely substantive appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) ("failure to file a timely [Substantive] Appeal does not automatically foreclose an appeal, render a claim final, or deprive the [Board] of jurisdiction").  In light of the appellant's Travel Board hearing testimony, the Board finds that the requirement for a substantive appeal as to the propriety of the discontinuation of the appellant's apportionment benefits has been waived and will exercise jurisdiction in the matter.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (the Board is not deprived of jurisdiction where there is no evidence that the veteran filed a substantive appeal to perfect the claim; in proceeding to review the claim, the Board effectively waived the filing of a substantive appeal as to the matters).

Finally, the Board notes that it has reviewed not only the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are no additional documents contained in the Virtual VA system that are pertinent to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was awarded an apportionment of the Veteran's VA disability compensation benefits from June 1, 2005 to November 1, 2006.  She contends that an earlier effective date is warranted and that her apportionment should not have been discontinued on November 1, 2006.

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of an NOD in a simultaneously contested claim, all interested parties will be furnished with a SOC.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713.

A close review of the claims file reveals that VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  Specifically, it is not apparent from the claims file that VA provided the Veteran with a copy of the contents of the appellant's June 2008 and February 2009 substantive appeals.  The Veteran and his representative were also not provided notice of the appellant's Travel Board hearing or afforded an opportunity to be present.  To ensure compliance with all specialized contested claim procedures, these deficiencies must be corrected on remand.  In particular, in addition to providing the Veteran with a summary of the appellant's substantive appeals, he and his representative should be provided a copy of the April 2011 Travel Board hearing transcript, and be afforded an opportunity to submit written argument and/or appear at a hearing, if requested.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all contested claim procedures have been followed.  Furnish the Veteran with a copy (or the contents) of the appellant's June 2008 and February 2009 substantive appeals, and a copy of the April 2011 Travel Board hearing transcript.  The Veteran and his representative should be afforded an opportunity to respond with additional evidence or argument.  He should also be asked specifically whether he would like to have a personal hearing regarding these claims. 

If the Veteran elects to appear before a member of the Board and/or submit written rebuttal to the appellant's testimony, the appellant should be notified of any hearing scheduled (and given an opportunity appear) and/or be provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond).  

2.  After the development requested above has been completed, as well as any other development which is deemed appropriate, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the appellant should be provided a supplemental statement of the case (SSOC) (with a copy to the Veteran and his representative) and afforded the appropriate time period within which to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

